United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-3266
                        ___________________________

                             United States of America,

                        lllllllllllllllllllllPlaintiff - Appellee,

                                           v.

                                    Princton Sims,

                      lllllllllllllllllllllDefendant - Appellant.
                                       ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Hot Springs
                                 ____________

                             Submitted: June 17, 2019
                               Filed: June 26, 2019
                                  [Unpublished]
                                  ____________

Before COLLOTON, ERICKSON, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.

      Princton Sims appeals the sentence imposed by the district court1 after he
pleaded guilty to possessing methamphetamine with intent to distribute. His counsel

      1
      The Honorable Susan O. Hickey, Chief Judge, United States District Court for
the Western District of Arkansas.
has moved for leave to withdraw and has filed a brief under Anders v. California, 386
U.S. 738 (1967), arguing that the sentence is substantively unreasonable, and that
former counsel was ineffective in failing to negotiate a more favorable plea
agreement.

       After careful review, we conclude that the district court did not abuse its
discretion in sentencing Sims. The court properly considered the factors set forth in
18 U.S.C. § 3553(a), and there is no indication that the court overlooked a relevant
factor, gave significant weight to an improper or irrelevant factor, or committed a
clear error of judgment in weighing relevant factors. See United States v. Feemster,
572 F.3d 455, 461-62 (8th Cir. 2009) (en banc). Further, the court imposed the
statutory minimum sentence. See United States v. Woods, 717 F.3d 654, 659 (8th Cir.
2013). We decline to address Sims’s ineffective-assistance claim in this direct
appeal. See United States v. Ramirez-Hernandez, 449 F.3d 824, 826-27 (8th Cir.
2006).

      Having independently reviewed the record under Penson v. Ohio, 488 U.S. 75
(1988), we find no non-frivolous issues for appeal. Accordingly, we grant counsel’s
motion, and affirm.
                      ______________________________




                                         -2-